 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK AUSSIEKER,                                        No. 2:19-cv-00365-JAM-CKD PS
12                           Plaintiff,                      ORDER TO RESPOND
13             v.
14    KEVIN LEE, et al.,
15                           Defendants.
16

17          Presently pending before the court is plaintiff’s motion for default judgment against

18   defendant Kevin Lee, which is set for hearing on April 15, 2020. (ECF No. 20.) Pursuant to

19   Local Rule 230(c), defendant was required to file an opposition or statement of non-opposition to

20   the motion no later than fourteen (14) days prior to the hearing date, i.e., by April 1. Although

21   that deadline has passed, no opposition or statement of non-opposition was filed.

22          Out of an abundance of caution, and in light of the court’s desire to resolve the action on

23   the merits, the court provides defendant with one additional, final opportunity to oppose the

24   motion.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Any opposition shall be filed no later than April 27, 2020, and the reply brief from

27                  plaintiff, if any, is due May 4, 2020;

28          2. Defendant is cautioned that failure to respond to the motion in compliance with this
                                                             1
 1                  order will be deemed as consent to a summary grant of the motion, and may result in

 2                  the imposition of a default judgment; and

 3             3. Plaintiff shall promptly serve a copy of this order on defendant at his last-known

 4                  address, and file a proof of service within 7 days of the same.

 5   Dated: April 6, 2020
                                                         _____________________________________
 6
                                                         CAROLYN K. DELANEY
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9   16, auss.365

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
